                                           Case 3:20-cv-04096-CRB Document 4 Filed 06/22/20 Page 1 of 1




                                   1

                                   2                                  UNITED STATES DISTRICT COURT

                                   3                              NORTHERN DISTRICT OF CALIFORNIA

                                   4

                                   5     ROBERT REGINALD ESTRADA, DNY775,                     Case No. 20-cv-04096-CRB (PR)
                                   6                    Petitioner,                           ORDER DISMISSING PETITION
                                                                                              FOR A WRIT OF HABEAS CORPUS
                                   7             v.
                                                                                              (ECF No. 2)
                                   8     SANTA CLARA COUNTY JAIL, et al.,
                                   9                    Respondent.

                                  10          Petitioner, a pretrial detainee facing state criminal charges in Santa Clara County Superior

                                  11   Court, has filed a petition for a writ of habeas corpus challenging the proceedings against him. He

                                  12   also moves to proceed in forma pauperis (ECF No. 2) which, good cause appearing, is granted.
Northern District of California
 United States District Court




                                  13          Petitioner may challenge his pretrial detention on state criminal charges by way of a

                                  14   petition for a writ of habeas corpus under 28 U.S.C. § 2241. But principles of comity and

                                  15   federalism require that this court abstain and not entertain any such pre-sentence habeas challenge

                                  16   unless petitioner shows that: (1) he has exhausted available state judicial remedies, and (2)

                                  17   “special circumstances” warrant federal intervention. Carden v. Montana, 626 F.2d 82, 83-84 (9th

                                  18   Cir. 1980). Only in cases of proven harassment or prosecutions undertaken by state officials in

                                  19   bad faith without hope of obtaining a valid conviction and perhaps in other special circumstances

                                  20   where irreparable injury can be shown is federal injunctive relief against pending state

                                  21   prosecutions appropriate. Id. at 84 (citing Perez v. Ledesma, 401 U.S. 82, 85 (1971)). Petitioner

                                  22   makes no such showing of “special circumstances” warranting federal intervention. See id. The

                                  23   petition accordingly is DISMISSED without prejudice to refiling after state criminal proceedings,

                                  24   including appeal, are completed.

                                  25          IT IS SO ORDERED.

                                  26   Dated: June 22, 2020

                                  27                                                    ______________________________________
                                                                                        CHARLES R. BREYER
                                  28                                                    United States District Judge
